ICJ_091_ApplicationGenocideConvention_BIH_SCG_1996-07-23_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(BOSNIE-HERZEGOVINE c. YOUGOSLAVIE)

ORDONNANCE DU 23 JUILLET 1996

1996

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA vy. YUGOSLAVIA)

ORDER OF 23 JULY 1996
Mode officiel de citation:

Application de la convention pour la prévention et la répression
du crime de génocide, ordonnance du 23 juillet 1996,
CLI. Recueil 1996, p. 797

Official citation:

Application of the Convention on the Prevention and Punishment
of the Crime of Genocide, Order of 23 July 1996,
I CJ. Reports 1996, p. 797

 

N° de vente:
ISSN 0074-4441 Sales number 68 1
ISBN 92-1-070745-1

 

 

 
797

COUR INTERNATIONALE DE JUSTICE

1996 ANNÉE 1996
23 juillet
Rôle général
n° 91 23 juillet 1996

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PRÉVENTION
ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

(BOSNIE-HERZÉGOVINE c. YOUGOSLAVIE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu Particle 48 du Statut de la Cour et les articles 31, 44 et 79 de son
Règlement,

Vu la requête enregistrée au Greffe de la Cour le 20 mars 1993, par
laquelle la République de Bosnie-Herzégovine a introduit une instance
contre la République fédérative de Yougoslavie au sujet d’un différend
concernant d’une part une série de violations alléguées de la convention
pour la prévention et la répression du crime de génocide, adoptée par
l'Assemblée générale des Nations Unies le 9 décembre 1948, et d’autre
part diverses questions qui, selon la Bosnie-Herzégovine, seraient liées à
ces violations,

Vu lordonnance en date du 16 avril 1993, par laquelle le Président de
la Cour a notamment fixé au 15 avril 1994 la date d’expiration du délai
pour le dépôt du contre-mémoire de la Yougoslavie, et les ordonnances
en date des 7 octobre 1993 et 21 mars 1995, par lesquelles ce délai a été
reporté, successivement, au 15 avril puis au 30 juin 1995,

Vu les exceptions préliminaires, portant respectivement sur la receva-
bilité de la requête et sur la compétence de la Cour pour connaître de
Paffaire, qui ont été présentées par le Gouvernement yougoslave dans le
délai fixé pour le dépôt du contre-mémoire, tel que prorogé en dernier
lieu;

4
798 APPLICATION DE CONVENTION GÉNOCIDE (ORD. 23 VII 96)

Considérant que la Cour, par son arrêt en date du 11 juillet 1996, a dit
qu’elle a compétence, sur la base de l’article IX de la convention pour la
prévention et la répression du crime de génocide, pour statuer sur le dif-
férend et que la requête est recevable;

Considérant qu’aux fins de se renseigner auprès des Parties sur la suite
de la procédure le Président a reçu leurs représentants le 23 juillet 1996,

Fixe au 23 juillet 1997 la date d’expiration du délai pour le dépôt du
contre-mémoire de la République fédérative de Yougoslavie;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le vingt-trois juillet mil neuf cent quatre-vingt-seize,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour et
les autres seront transmis respectivement au Gouvernement de la Répu-
blique de Bosnie-Herzégovine et au Gouvernement de la République
fédérative de Yougoslavie.

Le Président,
(Signé) Mohammed BEDJAOUI.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
